Name: Council Regulation (EEC) No 501/86 of 25 February 1986 fixing, for 1986, the initial quota which may be applied by the Portuguese Republic for certain fruit and vegetables coming from the Community as constituted at 31 December 1985
 Type: Regulation
 Subject Matter: international trade;  Europe;  plant product
 Date Published: nan

 No L 54/46 Official Journal of the European Communities 1.3.86 COUNCIL REGULATION (EEC) No 501 /86 of 25 February 1986 fixing, for 1986, the initial quota which may be applied by the Portuguese Republic for certain fruit and vegetables coming from the Community as constituted at 31 December 1985 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas , pursuant to Article 269 of the Act of Accession , the Portuguese Republic may, during the first stage , maintain quantitative restrictions in the form of quotas on the importation of certain fruit and vegetables from the Community as constituted at 31 December 1985 during certain periods of the year ; Whereas paragraph 2 (b ) of that Article provides that the initial quota applicable in 1986 is to be fixed for each product either at 3 % of the average of Portuguese production during the last three years before accession for which statistics are available , or at the average of Portuguese imports made over the last three years before accession for which statistics are available , where this criterion results in a greater volume ; Whereas the statistics at present available show that the first of the abovementioned criteria has to be applied for fixing the initial quota ; Whereas , from 1 March to 31 December 1986 , the quota applicable is to be equal to the initial quota , less one ­ sixth , HAS ADOPTED THIS REGULATION : Article 1 1 . The volumes for the initial quotas which the Portuguese Republic may, pursuant to Article 269 of the Act of Accession , apply on the import of fresh fruit and vegetables from the Community as constituted at 31 December 1985 are set out in the Annex . From 1 March to 31 December 1986, these volumes shall be reduced by one-sixth . 2 . The quotas shall be applicable for each product during the periods indicated in the Annex . Article 2 Detailed rules for the application of the quota system referred to in Article 269 of the Act of Accession shall be adopted, as the need arises , in accordance with the procedure laid down in Article 33 of Council Regulation (EEC) No 1035 /72 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768 / 85 ( 2). Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 118 , 20 . 5 . 1972 , p . 1 . ( 2 ) OJ No L 362 , 31 . 12 . 1985 , p . 8 . 1 . 3 . 86 Official Journal of the European Communities No L 54/47 ANNEX CCT heading No Description Initial quota for 1986 in tonnes 07.01 Vegetables , fresh or chilled : B. Cabbages , cauliflowers and Brussels sprouts : I. Cauliflower : ex a) From 15 April to 30 November :  From 1 to 30 November 750ex b) From 1 December to 14 April :  From 1 December to 31 March ex H. Onions , shallots and garlic : 1  Onions , from 1 August to 30 November 1 713  Garlic , from 1 August to 31 December 66 M. Tomatoes : ex I. From 1 November to 14 May :  From 1 December to 14 May ex II . From 15 May to 31 October : \1 ¢ 4 500  From 15 May to 31 May 08.02 Citrus fruit, fresh or dried : A. Oranges : I. Sweet oranges , fresh : a) From 1 April to 30 April b) From 1 May to 15 May ex c) From 16 May to 15 October  From 16 May to 31 August ex d) From 16 October to 31 March :  From 1 February to 31 March II . Other : ex a) From 1 April to 15 October :  From 1 April to 31 August ex b) From 16 October to 31 March :  From 1 February to 31 March B. Mandarins (including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids : ex II . Other :  Mandarins (including tangerines and satsumas), from 1 November to 31 March ex C. Lemons :  From 1 June to 31 October r  2 879 554 536 08.04 Grapes , fresh or dried : A. Fresh : I. Table grapes : ex b) From 15 July to 31 October :  From 15 August to 30 September 1 833 08.06 Apples , pears and quinces , fresh : A. Apples : II . Other : ex b) From 1 January to 31 March :  From 1 to 31 March ' 3 097 ex c) From 1 April to 31 July :  From 1 April to 30 June I - No L 54/48 Official Jornal of the European Communities 1 . 3 . 86 CCT heading No Description Initial quota for 1986 in tonnes 08.06 (Cont'd) B. Pears : II . Other : ex a) From 1 January to 31 March  From 1 February to 31 March b) From 1 April to 1 5 July c) From 16 July to 31 July ex d) From 1 August to 31 December :  From 1 to 31 August ¢ 1 925 08.07 Stone fruit , fresh : ex A. Apricots :  From 15 June to 15 July ex B. Peaches , including nectarines :  Peaches , from 1 May to 30 September 182 1 013